DETAILED ACTION
This Office action is responsive to Applicant’s response submitted 15 September 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, directed to claims 1-7 in the reply filed on 15 September 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2010/0329627 to Donaldson et al.
In regards to claim 1, Donaldson teaches an integrated boot (Figure 6; 4) for use with a connector (Figure 8), wherein the connector is connected to an inner optical fiber cable (17), the integrated boot comprising a boot part (2), the boot part holds the connector with the inner optical fiber cable, wherein the boot part connects a first end of the inner optical fiber cable to the connector and an elf part (5) integral to the boot part, wherein the elf part is capable of engaging with a transport tube (Figure 8; outer housing and strain relief boot) when the elf part is pushed into the transport tube, wherein the inner optical fiber cable passes through the transport tube.
	In regards to claim 2, Donaldson teaches the elf part removably engages with the transport tube.
	In regards to claim 5, Donaldson teaches the boot part has a cylindrical shape.
	In regards to claim 6, Donaldson teaches the elf part has a slotted cylindrical shape.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0329627 to Donaldson et al as applied to claim 1 above.
	In regards to claim 3, although Donaldson does not expressly teach the boot part is capable of providing strain relief at the connector, providing strain relief at the connecting point is advantageous in order to protect the integrity of the optical fiber.  Furthermore, is it a commonly applied practice to manufacture components to provide strain relief.  Therefore, although not expressly stated, it would have been obvious before the effective filing date to a person having ordinary skill in the art to for the boot part to be capable of providing strain relief at the connector.  It is additionally noted that it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138
	In regards to claim 4, Donaldson teaches a shoulder (7), snap (8), and an anti-rotation feature (9) to adequately secure the connector housing.  These components provide stability and prevents movement of the connector housing which secures the inner optical fiber cable.  Therefore, although not expressly stated, it would have been obvious before the effective filing date to a person having ordinary skill in the art for the integrated boot prevents vibrations of the inner optical fiber cable in the transport tube from being transferred to the connector when the elf part is pushed into the transport tube since Donaldson teaches several features to secure the internal components.
	In regards to claim 7, Donaldson fails to expressly teach the connector is an LC connector.  However, LC connectors is a standard type of connector and readily available commercially.  It would have been obvious before the effective filing date to a person having ordinary skill in the art to have chosen a connector commercially available such as an LC connector.  The connectors, their mating elements and size are known and easily implemented.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Reference B teaches an optical connector having a component with a slotted cylindrical shape.  Reference C is the printed publication of the current application.
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/TINA M WONG/Primary Examiner, Art Unit 2874